Case 1:12-cr-00026-JPH-TAB Document 135 Filed 10/26/20 Page 1 of 3 PageID #: 597




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )   No. 1:12-cr-00026-JPH-TAB
                                            )
                                            )
BYRON PIERSON,                              )
                                            )
                         Defendant.         )


            ORDER ADOPTING REPORT AND RECOMMENDATION

       On September 18, 2020, Magistrate Judge Doris Pryor entered a Report

 and Recommendation finding that Mr. Pierson violated conditions of his

 supervised release, that his supervised release should be revoked, and that

 he should be sentenced to eighteen months' imprisonment. Dkt. 125.

       Mr. Pierson filed one objection to the report—he claims that he

 deserves credit for time in detention before sentencing. Dkt. 129. But

 whether Mr. Pierson is given such credit is for the Bureau of Prisons, not the

 Court, to decide. See United States v. Wilson, 503 U.S. 329, 334 (1992);

 United States v. Walker, 917 F.3d 989, 993–94 (7th Cir. 2019). Magistrate

 Judge Pryor thus followed the correct procedures by making no findings or

 recommendations as to the issue of credit for time served in detention prior to

 sentencing. See Walker, 917 F.3d at 993–94.

       The Court OVERRULES the objection and ADOPTS Magistrate Judge

 Doris Pryor's Report and Recommendation and all findings therein,

                                        1
Case 1:12-cr-00026-JPH-TAB Document 135 Filed 10/26/20 Page 2 of 3 PageID #: 598




 dkt. [125], under 18 U.S.C. §§ 3401(i), 3583(e). The Court now ORDERS that

 Mr. Pierson's supervised release is REVOKED. Dkt. [63]. Mr. Pierson is

 sentenced to the custody of the Attorney General or his designee for

 imprisonment of 18 months with no supervised release to follow.

 SO ORDERED.

 Date: 10/26/2020




                                        2
Case 1:12-cr-00026-JPH-TAB Document 135 Filed 10/26/20 Page 3 of 3 PageID #: 599




 Distribution:

 M. Kendra Klump
 UNITED STATES ATTORNEY'S OFFICE
 kendra.klump@usdoj.gov

 Dominic David Martin
 INDIANA FEDERAL COMMUNITY DEFENDERS
 dominic_d_martin@fd.org

 United States Probation Office

 Byron Pierson
 Oldham County Detention Center
 3405 West Highway 146
 LaGrange, KY 40031




                                       3
